NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

WYETH AND CORDIS CORPORATION,
PZaintiffs/C'ounterclaim Defendants-Appellants,

V.

ABBOTT LABORATORIES,

ABBOTT CARDIOVASCULAR SYSTEMS INC.,
ABBOTT LABORATORIES, INC., MEDTRONIC
INC., MEDTRONIC VASCULAR, INC., AND

MEDTRONIC USA, INC., _
Defendants/ Counterclaimants-Appellees,

AND

BOSTON SCIENTIFIC CORPORATION AND
BOSTON SCIENTIFIC SCIMED, INC.,
Defendants/ Coun,terclaimants-

Appellees.

2012-1223, -1224

Appeals from the United States District Court for the
District of New Jersey in case n0s. 08-CV-0230 and 08-
CV-1021, Judge Joel A. Pisano.

ON MOTION

WYETH V. ABBOTT LABS 2

ORDER

Wyeth and Cordis Corporation move for a 21-day ex-
tension of time, until June 14, 2012, to file their opening
brief. ~

Upon consideration thereof,
IT IS ORDERED THATZ

The motion is granted.

FOR THE COURT

 1 5  /s/ Jan Horl`)aly
Date J an Horbaly
Clerk
cc: David T. Pritikin, Esq F"£D
Edward A. Mas, II, Esq. u's_coum @FAF;»EN_$ mg
Matth@w M_ W@lf, Egq_ THE FEDERAL C[HCUIT
Samuel F. Baxter, Esq. MAY 1 5 2{]]2
321 JANHonaALv

CLERK